DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-8 in the reply filed on 10/26/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the motion of the device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner will assume that the claim should read “a motion of the device.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Lyons et al (US 2014/0094298).
Re claim 1, Lyons discloses a method comprising:	displaying at least one wagering option on a device (fig. 2A, 216a);	receiving at least one gesture input from the user (par. [0362], the sensor system determines whether any hand gestures are occurring);	determining at least one command stored in a gesture database associated with at least one gesture input ([0461], the gesture enhanced input device can interpret a touch and slide action as a button activation/selection but does not commit to the selection, with other actions interpretable such as sliding over an inactive button, touch and release, etc.);	executing at least one associated command (again [0461], the touch and slide action executes a command of button activation/selection); and	utilizing haptic feedback to convey that the gesture was received ([0466], the touch screen display has a haptic feedback response that registers when a selection has been made).
Re claim 2, Lyons discloses the gesture input comprises at least a single touch, multitouch, and single/multiple touch slides ([0461], touch and slides are described, and [0018], [0020] discussing multitouch as “multiple touch gestures…includ[ing] simultaneous touches by multiple fingers” which also include mention of multiple touch slides).
Re claim 4, Lyons discloses inputs from a finger ([0018], the touch sensor detects touches from fingers).
Re claim 5, Lyons discloses a stylus ([0413]).
Re claim 7, Lyons discloses accepting a wager ([0461], [0463]).
Re claim 8, Lyons discloses haptic feedback in the form of a vibration ([0468]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lyons in view of Rowe et al (US 2008/0146344).
Re claim 3, while Lyons discloses motion sensing via ultrasonic sensors ([0362]), there is no explicit disclosure that the motion sensing is used as a gesture input or in conjunction with a touch gesture. Furthermore, it is not sensing the motion of the device itself, but rather a motion of the player.	Rowe teaches a motion detection component in a mobile gaming device ([0096]) which detects motion, movement, gestures, or other input from the user and interprets the motion as an input for a casino table game. It would have been obvious to implement a motion sensor as taught by Rowe in the gaming system of Lyons in order to allow players to play the game with the convenience of a mobile device while enabling more ways of interacting with the game aside from traditional buttons and touch inputs, such as by motion of the device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lyons in view of Shuster et al (US 2013/0339872).
Re claim 6, while Lyons discloses gesture inputs and interpreting said inputs, there is no explicit disclosure of a list of commands in the gesture database. Shuster teaches a system with touch and motion inputs, much like Lyons, wherein the system utilizes a translator module that translates control inputs to a corresponding command based on a command lookup in a translation data structure or database ([0039]).	It would have been obvious to utilize a database of commands as taught by Shuster in the gesture recognition system of Lyons in order to allow the computer to recognize all desired inputs by referencing commands stored in memory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715